15-884
     Lu v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 883 172
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of April, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   AIHONG LU,
15            Petitioner,
16
17                 v.                                                15-884
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Kohsei
28                                       Ugumori, Senior Litigation Counsel;
29                                       Jesse Lloyd Busen, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Aihong Lu, a native and citizen of the People’s

6    Republic of China, seeks review of a March 9, 2015 decision of

7    the BIA affirming an August 12, 2013, decision of an Immigration

8    Judge (“IJ”) denying Lu’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Aihong Lu, No. A205 883 172 (B.I.A. Mar. 9,

11   2015), aff’g No. A205 883 172 (Immig. Ct. N.Y. City Aug. 12,

12   2013).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       We review both the IJ’s and the BIA’s opinions “for the sake

15   of completeness.”     Wanghuck v. DHS, 448 F.3d 524, 528 (2d Cir.

16   2006).      The   applicable   standards   of   review    are   well

17   established.      See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

18   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).            For asylum

19   applications like Lu’s, governed by the REAL ID Act, the agency

20   may, “[c]onsidering the totality of the circumstances,” base

21   a credibility finding on inconsistencies in an applicant’s
                                      2
 1   statements   and    other   record       evidence   “without   regard   to

 2   whether” they go “to the heart of the applicant’s claim.”

 3   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

 4        The IJ reasonably relied on the discrepancies among Lu’s

 5   testimony,   passport,      and   medical       reports.       8   U.S.C.

 6   § 1158(b)(1)(B)(iii).        Lu testified that she visited her

 7   injured son on December 9, 2009, the day after he was first

 8   hospitalized.      Her passport contradicted this testimony; it

 9   showed she was not in China at any point between her son’s injury

10   and his second hospitalization on December 20, 2009.                 Lu’s

11   testimony did not resolve the discrepancy.            She testified that

12   she could not remember when she returned to China, but that does

13   not explain why she initially said she was with her son on

14   December 9, 2009, or her later statement that she was with him

15   in the hospital at some point.       The IJ was not required to credit

16   this explanation because it conflicted with medical records

17   showing that any hospitalization occurred in the period Lu was

18   outside China.     Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

19   2005).   These inconsistencies undermined the basis of Lu’s

20   claim—that she wanted to have a second child because her son

21   was severely injured—as well as the validity of the medical
                                          3
1    records showing her son’s hospitalization.     Zhou Yun Zhang v.

2    U.S. INS, 386 F.3d 66, 74 (2d Cir. 2004), overruled on other

3    grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296

4    (2d Cir. 2007).

5        Considering the above inconsistencies, the “totality of

6    the circumstances” supports the IJ’s adverse credibility

7    determination.     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

8 534 F.3d at 167.   That determination is dispostive because Lu’s

9    claims for asylum, withholding of removal, and CAT relief were

10   all based on the same factual predicate.   Paul v. Gonzales, 444

11 F.3d 148, 156-57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DENIED as moot.    Any pending request for oral argument in

17   this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O=Hagan Wolfe, Clerk

                                     4